Order filed September 29, 2015




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00342-CR
                                 ____________

                   DARIUS JAHVELL BROWN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1415171

                                   ORDER

      Appellant’s appointed counsel, Danny K. Easterling, filed a brief in which
he concludes the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967). On September 1, 2015, we informed counsel that in order to
comply with Anders, the Court of Criminal Appeals requires counsel notify
appellant of his right to access the appellate record and provide him with a form
motion for pro se access to the appellate record. See Kelly v. State, 436 S.W.3d
313 (Tex. Crim. App. 2014). Counsel was requested to provide the court with an
amended transmittal letter notifying appellant of his right to access the appellate
record and to provide a form motion for pro se access to the appellate record. An
example of a form motion was attached. The court requested counsel to file the
amended transmittal letter within 20 days.

      As of this date, no response has been filed. Accordingly, we order counsel
to provide the court with an amended transmittal letter notifying appellant of his
right to access the appellate record and to provide a form motion for pro se access
to the appellate record within 10 days of the date of this order. If counsel fails to
comply with Kelly, his brief may be stricken and the appeal abated for appointment
of new counsel.



                                      PER CURIAM